                                                                       Case 2:16-cv-01601-RFB-DJA Document 56
                                                                                                           55 Filed 02/09/21 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: melanie.morgan@akerman.com
                                                                 Email: donna.wittig@akerman.com
                                                             7
                                                                 Attorneys for Plaintiff U.S. Bank National Association
                                                             8   as Trustee on behalf of Specialty Underwriting and
                                                                 Residential Finance Trust Mortgage Loan Asset-
                                                             9   Backed Certificates Series 2007-BC1

                                                            10                                       UNITED STATES DISTRICT COURT

                                                            11                                           DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   U.S. BANK NATIONAL ASSOCIATION AS Case No.: 2:16-cv-01601-RFB-DJA
                                                                 TRUSTEE ON BEHALF OF SPECIALTY
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 UNDERWRITING    AND   RESIDENTIAL
AKERMAN LLP




                                                            14   FINANCE TRUST MORTGAGE LOAN MOTION TO REMOVE ATTORNEY
                                                                 ASSET-BACKED CERTIFICATES SERIES FROM ELECTRONIC SERVICE LIST
                                                            15   2007-BC1

                                                            16                          Plaintiff,
                                                            17   vs.
                                                            18   WASHINGTON      &        SANDHILL
                                                            19   HOMEOWNERS ASSOCIATION, et al.

                                                            20                          Defendants.

                                                            21
                                                                 TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            22
                                                                              PLEASE TAKE NOTICE that Rex D. Garner, Esq. is no longer associated with the law
                                                            23
                                                                 firm of Akerman LLP and requests that Mr. Garner be removed from the service list.
                                                            24
                                                                              Akerman LLP continues to serve as counsel for U.S. Bank National Association as Trustee
                                                            25
                                                                 on behalf of Specialty Underwriting and Residential Finance Trust Mortgage Loan Asset-Backed
                                                            26
                                                                 Certificates Series 2007-BC1 in this action.
                                                            27

                                                            28
                                                                                                                     1
                                                                 56436461;1
                                                                      Case 2:16-cv-01601-RFB-DJA Document 56
                                                                                                          55 Filed 02/09/21 Page 2 of 2




                                                             1                All items, including, but not limited to, pleadings, papers, correspondence, documents and

                                                             2   future notices in this action should continue to be directed to Melanie D. Morgan, Esq. and Donna

                                                             3   M. Wittig, Esq.

                                                             4                DATED this 9th day of February, 2021

                                                             5                                                    AKERMAN LLP

                                                             6                                                    /s/ Donna M. Wittig, Esq.
                                                             7                                                    MELANIE D. MORGAN, ESQ.
                                                                                                                  Nevada Bar No. 8215
                                                             8                                                    DONNA M. WITTIG, ESQ.
                                                                                                                  Nevada Bar No. 11015
                                                             9                                                    1635 Village Center Circle, Suite 200
                                                            10                                                    Las Vegas, Nevada 89134

                                                            11                                                    Attorneys for Plaintiff U.S. Bank National Association
                                                                                                                  as Trustee on behalf of Specialty Underwriting and
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                    Residential Finance Trust Mortgage Loan Asset-
                                                                                                                  Backed Certificates Series 2007-BC1
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                                                                          IT IS SO ORDERED.
                                                            14                                                            ___________________________________
                                                            15                                                            UNITED STATES MAGISTRATE JUDGE

                                                            16                                                                    February 9, 2021
                                                                                                                          DATE:_____________________________
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 56436461;1
